                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 SAMANTHA B.,1                                         Case No. 3:17-cv-01753-SB

                Plaintiff,                             ORDER

           v.

 NANCY A. BERRYHILL, Deputy
 Commissioner for Operations, performing the
 duties and functions not reserved to the
 Commissioner of Social Security,

                Defendant.


Michael H. Simon, District Judge.

       United States Magistrate Judge Stacie F. Beckerman issued Findings and

Recommendation in this case on January 22nd, 2019. ECF 27. Magistrate Judge Beckerman

recommended that the Court reverse the Commissioner’s decision denying Disability Insurance

Benefits and Supplemental Security Income and remand for an award of benefits.


       1
        In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case.

PAGE 1 – ORDER
       Under the Federal Magistrates Act (“Act”), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       For those portions of a magistrate judge’s findings and recommendations to which neither

party has objected, the Act does not prescribe any standard of review. See Thomas v. Arn, 474

U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act], intended to

require a district judge to review a magistrate’s report to which no objections are filed.”); United

States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that the court

must review de novo magistrate judge’s findings and recommendations if objection is made, “but

not otherwise”). Although in the absence of objections no review is required, the Magistrates Act

“does not preclude further review by the district judge[] sua sponte . . . under a de novo or any

other standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ.

P. 72(b) recommend that “[w]hen no timely objection is filed,” the Court review the magistrate

judge’s recommendations for “clear error on the face of the record.”

       The Commissioner timely filed an objection. ECF 29. The Commissioner argues that

Magistrate Judge Beckerman failed to discuss the ALJ’s rationale that Plaintiff’s demonstrated

activities were inconsistent with her symptom testimony, and that the ALJ properly discounted

the opinion of Plaintiff’s treating physician. The Commissioner also argues that even if there was

error the proper remedy is a remand for further proceedings.

        The Court has reviewed de novo those portions of Magistrate Judge Beckerman’s

Findings and Recommendation to which the Commissioner has objected, as well as Plaintiff’s



PAGE 2 – ORDER
response. The Court agrees with Magistrate Judge Beckerman’s reasoning and ADOPTS those

portions of the Findings and Recommendation.

       For those portions of Magistrate Judge Beckerman’s Findings and Recommendation to

which neither party has objected, this Court follows the recommendation of the Advisory

Committee and reviews those matters for clear error on the face of the record. No such error is

apparent.

       The Court ADOPTS Magistrate Judge Beckerman’s Findings and Recommendation,

ECF 27. The Commissioner’s decision denying Plaintiff’s applications for Disability Insurance

Benefits and Supplemental Security Income are REVERSED and this case is REMANDED for

an award of benefits.

       IT IS SO ORDERED.

       DATED this 20th day of February, 2019.


                                                    /s/ Michael H. Simon
                                                    Michael H. Simon
                                                    United States District Judge




PAGE 3 – ORDER
